DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a valve body for a damper comprising: a plurality of pressure tubes of the damper having different diameters.”  [0014] of the disclosure indicates that the valve body can be used with pressure tubes having different diameters, whereas the claim language seems to require the valve body to include a plurality of pressure tubes having different diameters.  The claim later recites “each stepped region is configured to be selectively coupled to one of the plurality of pressure tubes”.  The phrase “selectively coupled to one” appears to indicate that not all the pressure tubes are required.  In light of the disclosure and later claim recitations, it is not clear if “a valve body for a damper comprising; a plurality of pressure tubes” actually requires the combination of the valve body and a plurality of pressure tubes, or if it is an intended use for the valve body.  Claim 12 recites similar.

Claim 15 recites “the valve disc comprises a first valve disc engaging with the first compression land and a second valve disc engaging with the second compression land”.  Parent claim 12 recites “a valve disc directly engaging with the valve body to close a first fluid passage from the plurality of fluid passages, wherein a dimension of the valve disc determines the engagement of the valve disc with one of the plurality of compression lands leading to the corresponding firmness setting.”  It is not clear how a “valve disc” can both: a) directly engage the valve body to close a first fluid passage as required by claim 12 and, b) comprise “a second valve disc engaging with the second compression land” as specified by claim 15.  Claim 20 recites similar.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US# 2017/0184245).
Nakano discloses a valve body 51/52 for a damper comprising: a plurality of pressure tubes 11/12/13 of the damper having different diameters;  a plurality of fluid passages 511/512/513/514 ;  and a plurality of stepped regions having different diameters relative to a valve axis of the valve body, 
 
    PNG
    media_image1.png
    970
    1042
    media_image1.png
    Greyscale

Regarding claim 2, the plurality of stepped regions are disposed adjacent to each other.  See figure above. 
 	Regarding claim 3, the plurality of stepped regions comprises three stepped regions. See figure above.

 
Regarding claim 5, each stepped region has a different size to accommodate the one of the plurality of pressure tubes.   See figure above.
 	Regarding claim 6, a plurality of compression lands (lands on the bottom sides surrounding 511B/513B/514B) having different diameters relative to the valve axis; and a plurality of valve discs 51b/52c having different diameters;  wherein each compression land is configured to be selectively engaged with one of the plurality of valve discs having a corresponding diameter. 
 	Regarding claim 7, the plurality of fluid passages comprises a first fluid passage 511 and a second fluid passage 514 disposed radially outwards of the first fluid passage, wherein the plurality of compression lands (land outside passage 511 and land outside passage 513) are radially disposed between the first fluid passage and the second fluid passage.    Figure 4a.
	Regarding claim 8, the plurality of compression lands comprises a first compression land (land outside of passage 511) disposed proximal to the first fluid passage 511 and a second compression land (land outside passage 513) disposed distal to the first fluid passage 511. 
 	Regarding claim 9, a length of the first compression land is less than a length of the second compression land.  Note the second land is at a greater diameter than the first land and therefore has a longer circumferential length.
 	Regarding claim 10, at least two compression lands from the plurality of compression lands have different lengths.  Note the second land is at a greater diameter than the first land and therefore has a longer circumferential length.
	Regarding claim 11, a plurality of rebound lands (lands on the top sides surrounding 512, 513) are disposed axially opposite to the plurality of compression lands. 

Regarding claim 13, the plurality of stepped regions are disposed adjacent to each other.   See figure above. 
	Regarding claim 14, the plurality of compression lands comprises a first compression land (land outside of passage 511) disposed proximal to the first fluid passage 511 and a second compression land (land outside passage 513) disposed distal to the first fluid passage 511, and a length of the first compression land is less than a length of the second compression land.  Note the second land is at a greater diameter than the first land and therefore has a longer circumferential length.
Regarding claim 15, the valve disc comprises a first valve disc 51B engaging with the first compression land and a second valve disc 52C engaging with the second compression land. 
	Regarding claim 16, the valve disc elastically bends to open the first fluid passage.   [0063]

 Regarding claim 18, the plurality of stepped regions are disposed adjacent to each other.   See figure above. 
	Regarding claim 19, the plurality of compression lands comprises a first compression land (land outside of passage 511) disposed proximal to the first fluid passage 511 and a second compression land (land outside passage 513) disposed distal to the first fluid passage 511, and a length of the first compression land is less than a length of the second compression land.  Note the second land is at a greater diameter than the first land and therefore has a longer circumferential length.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK